Exhibit 10.3

SYNOVUS FINANCIAL CORP.

STOCK OPTION AGREEMENT

THIS AGREEMENT (“Agreement”), effective as of             , 20     , by and
between SYNOVUS FINANCIAL CORP. (the “Company”), a Georgia corporation having
its principal office at 1111 Bay Avenue, Suite 500, Columbus, Georgia, and
                     (the “Option Holder”), an employee of the Company or a
Subsidiary of the Company.

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company has adopted the Synovus Financial
Corp. 2013 Omnibus Plan (the “Plan”); and

WHEREAS, the Company recognizes the value to it of the services of the Option
Holder and intends to provide the Option Holder with added incentive and
inducement to contribute to the success of the Company; and

WHEREAS, the Company recognizes the potential benefits of providing employees
the opportunity to acquire an equity interest in the Company and to more closely
align the personal interests of employees with those of other shareholders; and

WHEREAS, effective             , 20     , pursuant to the Plan, the Compensation
Committee of the Board of Directors of the Company: (a) granted to the Option
Holder, pursuant to Article 6 of the Plan, an Option in respect of the number of
shares herein below set forth, (b) designated the Option a Non-Qualified Stock
Option, and (c) fixed and determined the Option price and exercise and
termination dates as set forth below.

NOW THEREFORE, in consideration of the mutual promises and representations
herein contained and other good and valuable consideration, it is agreed by and
between the parties hereto as follows:

1.       The terms, provisions and definitions of the Plan are incorporated by
reference and made a part hereof. All capitalized terms in this Agreement shall
have the same meanings given to such terms in the Plan except where otherwise
noted.

2.       Subject to and in accordance with the provisions of the Plan, the
Company hereby grants to the Option Holder a Non-Qualified Stock Option to
purchase, on the terms and subject to the conditions hereinafter set forth, all
or any part of an aggregate of NUMBER OF OPTIONS shares of the Common Stock
($1.00 par value) of the Company at the purchase price of $         per share,
exercisable in the amounts and at the times set forth in this Paragraph 2,
unless the Compensation Committee, in its sole and exclusive discretion, shall
authorize the Option Holder to exercise all or part of the Option at an earlier
date.

 

1



--------------------------------------------------------------------------------

The Option may be exercised in accordance with the following schedule as
provided in the Plan:

 

      If employment          Percentage of          continues through     
Option Exercisable                                , 20          100%     
                                     [or]                              , 20    
             %                                           [or]     
                        , 20                  %     
                                     [or]                              , 20    
             %                                           [or]     
                        , 20                  %     
                                     [or]                              , 20    
             %   

In the event of Option Holder’s death or total and permanent disability, the
Option will automatically vest 100% and Option Holder (or the legal
representative of Option Holder’s estate or legatee under Option Holder’s will)
shall be able to exercise the Option in full for the remainder of the Option’s
term. [In addition, the Option will automatically vest 100% and be exercisable
in full for the remainder of the Option’s term in the event Option Holder’s
employment with Company terminates after Option Holder has attained age [__][__]
(or greater) with      or more years of service.]

[The Option will automatically vest 100% and be exercisable in full for the
remainder of the Option’s term in the event the Option Holder’s employment is
involuntarily terminated by the Company without Cause after Option Holder has
attained 10 years of service. For purposes of this Agreement, “Cause” shall have
the meaning set forth in Section 7 below.]

In the event of Option Holder’s separation of employment for any reason other
than the reasons listed above, Option Holder shall be able to exercise the
Option to the extent the Option was exercisable at the time of such separation
of employment for one year following the date of such separation of employment[;
provided, however, that in the event Option Holder retires after attaining age
     (or greater) after      or more years of service, the Option may be
exercised to the extent it was exercisable at the time of such retirement for
the remainder of its original term].

Unless sooner terminated as provided in the Plan or in this Agreement, the
Option shall terminate, and all rights of the Option Holder hereunder shall
expire on             , 20     . In no event may the Option be exercised after
            , 20     .

3.             The Option or any part thereof, may, to the extent that it is
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Option price for the number of shares purchased and any withholding
taxes shall be made in the manner provided in the Plan.

4.             The Option or any part thereof may be exercised during the
lifetime of the Option Holder only by the Option Holder and only while the
Option Holder is in the employ of the Company, except as otherwise provided in
the Plan.

 

2



--------------------------------------------------------------------------------

5.           Unless otherwise designated by the Compensation Committee, the
Option shall not be transferred, assigned, pledged or hypothecated in any way.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of a nontransferable Option or any right or privilege confirmed hereby contrary
to the provisions hereof, the Option and the rights and privileges confirmed
hereby shall immediately become null and void.

6.           In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Company’s Stock, any necessary adjustment shall be made in
accordance with the provisions of Section 4.4 of the Plan.

7.           In the event of a Change of Control as defined in the Plan, any
unexercisable or unvested portion of the Option shall become fully exercisable
and vested immediately upon the effective date of such Change of Control as
provided in the Plan; provided, however, that in the event the Option is assumed
by the surviving entity in a Change of Control or are equitably converted or
substituted in connection with a Change of Control, the exercisability and
vesting of the Option shall not be accelerated unless the Option Holder’s
employment is terminated within two years following the effective date of such
Change of Control either by the surviving entity without Cause or by the Option
Holder for Good Reason. For purposes of this Agreement, “Cause” shall mean:
(i) the willful and continued failure of Option Holder to perform substantially
his or her duties with the Company or one of its affiliates after a written
demand for substantial performance is delivered to Option Holder by an officer
of the Company which specifically identifies the manner in which Option Holder
has not substantially performed his or her duties, after which Option Holder
shall have a reasonable amount of time to remedy such failure to substantially
perform his or her duties; or (ii) the willful engaging by Option Holder in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company. For purposes of this Agreement, “Good Reason” shall
mean: (i) a material adverse reduction in the Option Holder’s position, duties
or responsibilities, excluding a change in the position or level of officer to
whom the Option Holder reports or a change that is part of a policy, program, or
arrangement applicable to peer executives (including peer executives of any
successor to the Company; (ii) the Company requiring the Option Holder to be
based at any office or location more than 35 miles from the location where
Option Holder was employed on the effective date of the Change of Control Date
or the date which is 120 days prior to the effective date of the Change of
Control; or (iii) a material reduction in Option Holder’s annual base salary,
target annual bonus opportunity, or participation in employee benefit plans, as
such salary, bonus and plans were in effect on either the effective date of the
Change of Control or the date which is 120 days prior to the effective date of
the Change of Control (if such earlier date is selected by Option Holder) unless
such reduction is part of a policy, program, or arrangement applicable to peer
executives (including peer executives to any successor to Company).

8.           Any notice to be given to the Company shall be addressed to the
President of the Company at 1111 Bay Avenue, Suite 500, Columbus, Georgia 31901.

9.           Nothing herein contained shall affect the right of the Option
Holder to participate in and receive benefits under and in accordance with the
provisions of any pension, insurance or other benefit plan or program of the
Company as in effect from time to time and for which the Option Holder is
eligible.

10.         Nothing herein contained shall affect the right of the Company,
subject to the terms of any written contractual arrangement to the contrary, to
terminate the Option Holder’s employment at any time for any reason whatsoever.

11.         This Agreement shall be binding upon and inure to the benefit of the
Option Holder, his personal representatives, heirs legatees, but neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by the Option Holder except as expressly set forth in this Agreement or in the
Plan.

 

3



--------------------------------------------------------------------------------

Company has issued the Option with foregoing the terms and conditions in
accordance with the provisions of the Plan. IN WITNESS WHEREOF, Option Holder
has set Option Holder’s hand and seal, effective as of the date and year set
forth above.

 

4